Exhibit 10.4.3

 

Maxar Technologies Ltd.

2017 LTIP Unit Agreement Form

(U.S. Participants)

Maxar Technologies Ltd. (the “Company”) has granted the LTIP Units (“Unit”) set
out in the table below to the person named below (the “Participant”), in
accordance with this Award Agreement and the provisions of the Maxar
Technologies Ltd. Omnibus Equity Incentive Plan (f/k/a the MacDonald, Dettwiler
and Associates Ltd. Omnibus Equity Incentive Plan) (the “Plan”).

Name of
Participant:                                                                    

Date of Grant

 

Number of Units Granted

 

Strike Price

$   CAD

Vesting Schedule

One-quarter (¼) on each of

LTIP Period

 

 

By signing this Award Agreement, the Participant hereby acknowledges and agrees
to the following:

1.          Grant of Units

1.1        Pursuant to the Plan and in respect of services to be provided to the
Company by the Participant during the vesting period, the Company has granted
the number of Units set out above to the Participant subject to the terms and
conditions set out in this Award Agreement and the Plan.

1.2        The grant of Units and payment of any amount in respect of any such
Units are subject to the terms and conditions of the Plan which is incorporated
into and forms an integral part of this Award Agreement. All capitalized terms
used herein, unless expressly defined in a different manner herein, have the
meanings given to them in the Plan.

2.          Vesting, Exercise and Settlement

2.1        Subject to the terms and conditions of the Plan and this Award
Agreement, the Units shall vest in accordance with the vesting schedule set out
above, subject to continued employment as specified in the Plan. To the extent
exercisable, and subject to Section 7 of the Plan, the Cash-Out Amount shall be
delivered pursuant to any exercise of a Unit once the Participant has provided
notice of the exercise.

2.2        Units may be exercised by delivery of a Notice of exercise to the
Company or its designee (including a third-party administrator) together with
any required payment pursuant to Section 7(d) of the Plan. Attached as Schedule
“A” is a form of Notice of exercise that the Participant may use to exercise any
of his or her Units  in accordance with Section 7(d) of the Plan at any time and
from time to time prior to the expiration of the Units.







--------------------------------------------------------------------------------

 



3.          Withholdings

3.1        The vesting and settlement of the Units granted pursuant to this
Award Agreement are subject to the tax withholding provisions in Section 14(d)
of the Plan.

4.          Transferability

4.1        The Units granted pursuant to this Award Agreement are subject to the
restrictions on transferability in Section 14(b) of the Plan.

5.          Clawback

5.1        The Units grated pursuant to this Award Agreement are subject to the
Company’s compensation clawback policy as set forth in Section 14(e) of the
Plan.

6.          No Rights as a Shareholder

6.1        Except as otherwise specifically provided in the Plan, no person
shall be entitled to the privileges of ownership in respect of the Common Shares
underlying the Units under this Award Agreement until such Common Shares have
been issued or delivered to that person.

7.          Representations, Warranties and Consents

7.1        By signing this Award Agreement, the Participant represents, warrants
and acknowledges (i) that he or she has read and understands the Plan and agrees
to the terms and conditions thereof and of this Award Agreement; (ii) that his
or her participation in the trade and acceptance of the Units is voluntary; and
(iii) that he or she has not been induced to participate in the Plan or enter
into this Award Agreement by expectation of engagement, appointment, employment,
continued engagement, continued appointment or continued employment, as
applicable, with the Company  or its Affiliates.

7.2        The Participant consents to and authorizes the use of his or her
personal information in order to administer the Plan, the disclosure of such
personal information to any custodian appointed in respect of the Plan and other
third parties, and to the disclosure of such personal information to such
Persons (including Persons located outside the Participant’s jurisdiction of
residence) in connection with the administration of the Plan.

8.          Section 409A

8.1        It is intended that this Award be exempt from Section 409A of the
Code, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for minimizing taxes or
penalties under Section 409A of the Code.

8.2        Notwithstanding anything in the Plan to the contrary, and except as
otherwise permitted by Section 409A of the Code, “LTIP Value” as used in
Sections 11(b), 11(c), 11(d) and 12(a) of the Plan, will be determined based on
the date that a Notice of exercise is received by the Company.

9.          Binding Agreement

9.1        This Award Agreement shall constitute an agreement between the
Participant and the Company and will be binding upon the Participant and the
legal representatives of his or her estate and any other Person who may acquire
the Participant’s rights in respect of the Units granted hereunder by
inheritance or otherwise, provided that in the event of any conflict between the
terms of this Award Agreement and the terms of the Plan, except as otherwise
provided in Section 8.2 herein, the terms of the Plan will govern.

9.2        This Award Agreement shall be governed and constituted in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein.

[Signature page follows.]







--------------------------------------------------------------------------------

 



DATED as of the           day of                                         , 201 .

By my signature below, I,                                                   ,
hereby confirm and acknowledge the terms of the grant of Units to me as set out
above and confirm and acknowledge that I have received, read and understood the
terms of the Plan, a copy of which is attached as Exhibit 4.3 to the Company’s
registration statement on Form S-8 filed with the Securities and Exchange
Commission (the “SEC”) on October 6, 2017 available at the SEC’s website at
www.sec.gov/edgar. A copy of the Plan may also be obtained from the Company upon
request.

 

 

 

MAXAR TECHNOLOGIES INC.

    

 

Authorized Signatory

 

Name of Participant:

 

 





--------------------------------------------------------------------------------

 



Schedule “A”

LTIP Exercise Notice

The undersigned Participant hereby irrevocably elects to exercise LTIP Units
(“Units”) granted by the Company to the undersigned pursuant to an Award
Agreement  dated                                          , 2017 under the
Company’s Omnibus Equity Incentive Plan (the “Plan”) for the number of Common
Shares as set forth below. All capitalized terms used herein, unless expressly
defined in a different manner herein, have the meanings given to them in the
Plan.

Number of Units being exercised:

    

 

Strike Price (per Common Share):

 

$

 

 

I hereby elect to surrender my Units to the Company in consideration for an
amount from the Company equal to the amount by which (i) the LTIP Value at the
Exercise Date multiplied by the number of vested Units being exercised exceeds
(ii) all Deductions (the “Cash-Out Amount”).

The “LTIP Value” with respect to any exercise of a Unit means the positive
difference between the average of the Fair Market Value of the Common Shares for
the five Business Days up to and including the date on which this LTIP Exercise
Notice is received by the Company less the Strike Price for the Unit being
exercised.

*****

DATED this                             day of                                 ,
              .

 

 

 

Signature

 

 

 

 

 

Name

 

“A” - 1

--------------------------------------------------------------------------------